Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-3, 5-12, 18-22, and 24-30 as presented in the listing of claims below are allowed.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner's amendment was given by Gerald Chan (Reg. No. 51541) on 9/2/2022.

Listing of Claims

1. (Currently Amended) A method comprising: 
obtaining a vehicle event data from sensors of an on-board vehicle system mounted with a vehicle located within a first geographic region within an identified jurisdiction, the vehicle event data comprising first image data indicative of characteristics of an interior environment inside the vehicle, and second image data indicative of characteristics of an exterior environment of outside the vehicle; 
generating a modified version of the vehicle event data; and 
sending the modified version of the vehicle event data from the on-board vehicle system to a remote node located within a second geographic region; 
wherein the first image data and second image data are provided by the on-board vehicle system, wherein the modified version of the vehicle event data comprises the second image data indicative of the characteristics of the environment outside the vehicle, and wherein to remove personally-identifiable information in accordance with a limitation imposed by the identified jurisdiction.

2. (Original) The method of claim 1, wherein at least a portion of the vehicle event data includes personally-identifiable information (PII), the PII includes information indicative of an individual.

3. (Currently Amended) The method of claim 2, wherein the act of generating the 

4. (Previously Canceled) 

5. (Previously Presented) The method of claim 1, further comprising: inspecting the vehicle event data to identify a set of characteristics of the vehicle event data; and comparing the set of characteristics of the vehicle event data against a plurality of classifications to determine that the set of characteristics of the vehicle event matches a first classification with a threshold similarity

6. (Previously Presented) The method of claim 5, further comprising transmitting the first classification to the remote node.

7. (Previously Presented) The method of claim 1, wherein the sensors comprise a set of internal sensors sensing the characteristics of the interior environment of the vehicle and a set of external sensors sensing the characteristics of the exterior environment of the vehicle.

8. (Previously Presented) The method of claim 21, wherein the distributed model includes a plurality of layers, each layer is configured to: extract a portion of the vehicle event data from the remote output model; generate a vector of input values from the extracted portion of the vehicle event data; and generate a set of scalar outputs from the vector of input values, wherein the scalar outputs are configured to be distributed across the plurality of layers.

9. (Previously Presented) The method of claim 21, further comprising: receiving a second local output model from a second local portion of the distributed model; and aggregating the first local output model and the second local output model at the remote node.

10. (Currently Amended) The method of claim 21, further comprising: identifying the identified jurisdiction associated with the first geographic region; inspecting a listing of jurisdictions to identify a set of jurisdiction-specific characteristics associated with the identified jurisdiction, wherein the jurisdiction-specific characteristics comprise traffic laws; and comparing the reconstructed version of the vehicle event data included in the remote output model and the set of jurisdiction-specific characteristics associated with the identified jurisdiction
11. (Previously Presented) The method of claim 1, further comprising: 4PATENTAtty Docket No.: Nauto P12.USO1generating a first local output model based on the modified version of the vehicle event data: determining an accuracy of the first local output model generated based on the modified version of the vehicle event data; and updating a local portion of the distributed model based on the determined accuracy of the first local output model.

12. (Previously Presented) The method of claim 21, further comprising: determining a first accuracy of the first local output model generated from the vehicle event data; determining a second accuracy of the remote output model generated from the first local output model; updating the remote portion of the distributed model based on the second accuracy of the remote output model; and transmitting an update instruction to the vehicle, the update instruction providing instructions on updating the first local portion of the distributed model based on the first accuracy of the first local output model.

13-17. (Previously Canceled)

18. (Currently Amended) A system comprising: an on-board vehicle system for a vehicl
obtain vehicle event data from sensors of the on-board vehicle system mounted with the vehicle located within a first geographic region within an identified jurisdiction, the vehicle event data comprising first image data indicative of characteristics of an interior environment in the vehicle, and second image data indicative of characteristics of an exterior environment of outside the vehicle; 5PATENT 
Atty Docket No.: Nauto P12.USO1	


generate a modified version of the vehicle event data; and 
send the modified version of the vehicle event data from the on-board vehicle system to a remote node located within a second geographic region; 
wherein the first image data and second image data are provided by the on-board vehicle system, wherein the modified version of the vehicle event data comprises the second image data indicative of the characteristics of the environment outside the vehicle, and wherein a part of the first image data provided by the on-board vehicle system is removed or blurred in the modified version of the vehicle event data to remove personally-identifiable information in accordance with a limitation imposed by the identified jurisdiction.

19. (Currently Amended) The system of claim 22, the remote node configured to: identify the identified jurisdiction associated with the first geographic region; inspect a listing of jurisdictions to identify a set of jurisdiction-specific characteristics associated with the identified jurisdiction, wherein the jurisdiction-specific characteristics comprise traffic laws; and compare the reconstructed version of the vehicle event data included in the remote output model and the set of jurisdiction-specific characteristics associated with the identified jurisdiction.

20. (Previously Presented) The system of claim 22, the remote node configured to: compare any of the local output model and the remote output model with a plurality of model update parameters indicating gradients to determine an accuracy between any of 6PATENTAtty Docket No.: Nauto P12.USO1the local output model and the remote output model and the plurality of model update parameters; and update at least one of the local output model and the remote output model based on the determined accuracy between any of the local output model and the remote output model and the plurality of model update parameters.

21. (Previously Presented) The method of claim 1, further comprising: generating a first local output model by a first local portion of a distributed model based on the modified version of the vehicle event data; and generating a remote output model based on the first local output model using a remote portion of the distributed model, the remote output model including a reconstructed version of the vehicle event data; 

22. (Currently Amended) The system of claim 18, further comprising: the remote node including a remote portion of a distributed model, the remote node configured to: receive a local output model from the vehicle, the local output model being based on the modified version of the vehicle event data; and generate a remote output model based on the received local output model using the remote portion of the distributed model, the remote output model including a reconstructed version of the vehicle event data.

23. (Previously Canceled)

24. (Previously Presented) The method of claim 6, wherein the first classification, the first image data, and the second image data are transmitted in association with each other to the remote node.

25. (Previously Presented) The method of claim 6, wherein the first classification, the first image data, and the second image data are transmitted together in a form of a model to the remote node.

26. (Previously Presented) The method of claim 6, further comprising determining a vehicle action based on a reconstructed version of the vehicle event data and the first classification.

27. (Previously Presented) The method of claim 21, further comprising determining a vehicle action to be implemented, wherein the vehicle action is determined based on the reconstructed version of the vehicle event data.

28. (Previously Presented) The system of claim 18, wherein the on-board vehicle system is configured to determine a first classification based on the vehicle event data, and to transmit the first classification to a remote node.

29. (Previously Presented) The system of claim 28, wherein the on-board vehicle system is configured to transmit the first classification, the first image data, and the second image data in association with each other to the remote node.

30. (Previously Presented) The system of claim 28, wherein the on-board vehicle system is configured to transmit the first classification, the first image data, and the second image data together in a form of a model to the remote node.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
The closest prior art Cordell teaches obtaining a vehicle event data from sensors of an on-board vehicle system mounted with a vehicle located within a first geographic region, the vehicle event data comprising first data indicative of characteristics of an interior environment inside the vehicle, and second data indicative of characteristics of an exterior environment of outside the vehicle; generating a modified version of the vehicle event data; and sending the modified version of the vehicle event data from the on-board vehicle system to a remote node located within a second geographic region; wherein the first data and second data are provided by the on-board vehicle system.

Regarding claims 1 and 18, Cordell taken independently or in combination with the prior art of record fails to teach or render obvious “wherein the first image data and second image data are provided by the on-board vehicle system, wherein the modified version of the vehicle event data comprises the second image data indicative of the characteristics of the environment outside the vehicle, and wherein a part of the first image data provided by the on-board vehicle system is removed or blurred in the modified version of the vehicle event data to remove personally-identifiable information in accordance with a limitation imposed by the identified jurisdiction.”
Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, feng et al. (US 20210192867 A1) teaches “Example differences between locations that may be relevant to data collection operations include, without limitation: differences in transmission resource availability; differences in vehicle service availability; differences in parameter names, units, industry standards, or other conventions relating to expected data formatting; differences in reliability (e.g., where geographic regions are known to cause differences in reliability, for example due to varying ambient conditions, road conditions, etc., and/or as determined by an artificial intelligence and/or machine learning component, which may indicate reliability differences between locations without the system necessarily having knowledge of the reason for the differences); differences in contractual obligations relating to the location; differences in warranty implementation relating to the location; differences in legal posture relating to the location (e.g., speed limits, weight limits, allowability of utilization of certain features such as cruise control, engine braking, automated driving, etc.); and/or differences in legal posture relating to the data per se based on the location (e.g., varying privacy laws, liability laws, emissions regulations, tracking and/or reporting, etc.).”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER MATTA whose telephone number is (571)272-4296. The examiner can normally be reached Mon - Fri 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lee can be reached on (571) 270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.G.M./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668